Title: To Thomas Jefferson from James Monroe, 16 June 1801
From: Monroe, James
To: Jefferson, Thomas


               
                  Dear Sir—
                  Richmond June 16. 1801.
               
               Colo. Norton has been very solicitous with me to write you in behalf of his son in law Captn. Merchant who was condemned to a fine and two years imprisonment, for piracy. I know so little of the merits of the case that I wished to avoid saying any thing on it, and write more to give a proof, of my respect for the feelings of a venerable old parent than in the expectation of rendering the prisoner any service. I think I recollect hearing Mr. Randolph who defended him and some of the bar say, the judgment was a hard one, and I understand that his conduct in Jail has been exemplarily discreet and proper; as has been that of the mate. Their deportment, (as communicated by Mr. Rose and others) in Jail, bespeaks them above the commission of such a crime. This is all I know of them.  I enclose a letter from Genl. Lawson which was sent here some days since for that purpose. If I with held it, the failure of an answer might undeservedly expose you to censure. I suspect it is for some charitable aid. This very unfortunate man is here supported by the contribution of his old acquaintances. It may be on some other subject, but shod. it be on that wh. is hinted, it will not be proper for you to furnish it to him directly. Majr. Wm. Duvall is the person with whom, the subscription is deposited, to whom it may with propriety be sent. Whatever he gets is converted into spirit immediately & wasted. He still however retains his native firmness of mind and when sober commands some degree of respect. He is decrepid by sickness and misfortune, or imprudence, quite unable to walk. with great respect & esteem
               I am yr. friend & servant
               
                  
                     Jas. Monroe
                  
               
            